Citation Nr: 0021636	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  94-47 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for angioneurotic 
edema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1968 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  That rating decision confirmed and 
continued a 10 percent rating for angioneurotic edema which 
had been in effect since April 1980, and granted service 
connection for post-traumatic stress disorder (PTSD) rated 10 
percent from January 1993.  The veteran disagreed with the 
level of disability assigned.  In July 1998, the RO granted a 
total rating for PTSD effective the date of the grant of 
service connection.  This is the highest rating available 
under the schedule, and is therefore considered a full grant 
of the benefits sought on appeal with regard to the issue of 
an increased initial evaluation for PTSD.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one which is meritorious on 
its own or capable of substantiation.  It need not be 
conclusive, but only plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating). 

In this case, the veteran was originally granted service 
connection for angioneurotic edema in a July 1980 rating 
decision rated 10 percent disabling.  In January 1993, he 
filed a claim for increased rating.  He gave an address in El 
Cajon, California (Address #1).  Pursuant to this claim, a VA 
compensation and pension examination of the arteries and 
veins was conducted in September 1993.  In October 1993, the 
RO denied the claim for an increased rating.  In his notice 
of disagreement with this decision, he indicated an address 
in Scottsdale, Arizona (Address #2).  In February 1995, the 
veteran was admitted to the VA Medical Center in Phoenix, AZ.  
He indicated to the examiner on evaluation of his social 
history that he was homeless and unemployed (Address #3).  
Several letters were sent from the RO to the veteran at his 
Scottsdale address during this period, and returned as 
undeliverable by the Post Office.  A VA Form 21-4138 was 
received from the veteran in June 1997 indicating a post 
office box in Chula Vista, California (Address #4).  In 
October 1997, another VA Form 21-4138 showed a street address 
in Chula Vista, California (Address #5).  In April 1998, 
another VA Form 21-4138 showed an address by street and 
number in San Diego (Address #6).  In a letter dated May 
1999, a private physician in Mexico indicated that the 
veteran was a patient of his in Mexico and provided an 
address for the veteran there (Address #7).

During the course of the appeal, the RO also considered a 
claim for increased initial evaluation for service-connected 
PTSD, which resulted in a 100 percent rating in a July 1998 
decision.  The RO asked the veteran's representative to 
contact the veteran to determine if he wished to pursue his 
appeal for an increased rating for his service-connected 
angioneurotic edema, in light of the grant of a total rating.  
In an April 1999 letter, the veteran's representative wrote 
that although an attempt had twice been made to contact the 
veteran, there had been no response.  

In May 1999, a VA examination was scheduled in conjunction 
with his claim for an increased rating.  A computer print out 
from the VA Medical Center (VAMC) in San Diego shows that the 
veteran failed to report.  An attempt was made to reach the 
veteran by telephone; however, the number provided was 
incorrect. 

In June 1999, the veteran visited the VA psychiatric clinic 
on an unscheduled appointment, stating that he was now living 
in Mexico.  A 30 minute VA PTSD examination was conducted 
that same day.  He stated that he was much happier living in 
Mexico, but did not make any reference to his angioneurotic 
edema or the claim for a higher evaluation.  He also provided 
an address which was noted on the examination report as 
"C/O" another person in Encinitis (sic), California 
(Address #8).  That same day, another computer print out was 
prepared showing that the arteries and veins examination was 
now canceled because the veteran withdrew the claim.  Further 
notation shows that the veteran did not wish to pursue his 
claim, that he was aware of his 100 percent status and felt 
any additional percentage was unnecessary.  This was not 
signed by the veteran.  Although notations in the claims file 
indicate that the veteran had told his representative, DAV, 
that he was going to withdraw his claim, no statement from 
the veteran was received to that effect and it was decided to 
continue the appeal.  

In December 1999, the RO wrote the veteran at Address #6, 
substituting the designation "SP" for the "#" symbol 
preceding the unit in the address block.  This letter 
informed the veteran that he had failed to report for a 
recent examination scheduled in conjunction with his request 
for an increased rating.  The RO offered to reschedule the 
examination if the veteran had good cause for not reporting 
for the previously scheduled examination.  The letter was 
returned by the Post Office marked "undeliverable as 
addressed."  Interestingly, the letter informing the veteran 
that his claim was being transferred to the Board in April 
2000 was sent by the RO to a different address (Address #8).

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  Examples of good cause include the illness or 
hospitalization of the claimant.  38 C.F.R. § 3.655(a), (b) 
(1999).  It does not appear that the veteran was provided 
proper notice of his appointment.  As such, there is good 
cause shown for his failure to appear for the examination, 
notwithstanding the fact that he may have appeared for 
another examination and told the personnel at the VA hospital 
that he did not with to pursue his appeal.  However, such 
unwritten notification is inadequate to constitute a proper 
withdrawal of appeal.  See 38 C.F.R. §§ 20.202, 
20.204(b)(1999) (A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision).

Without written notification of the withdrawal, the Board 
must proceed with the appeal, including complying with the 
duty to assist where the claim is well grounded.  As such, 
another attempt should be made to contact the veteran at each 
of his addresses since he last officially provided VA with 
his address on a VA Form 21-4138 (Address #6).  The Board 
notes that this would include his address in Mexico (Address 
#7) and the addresses provided to the VA examiner in care of 
another person (Address #8).  The RO should attempt to verify 
the veteran's current address, and schedule another 
appointment or obtain a written withdrawal of his appeal, if 
possible.  However, the Board notes that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Court has stated that "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 
262, 265 (1994).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should attempt to verify the 
veteran's address by attempting to 
contact the veteran at each of the 
addresses listed above as Addresses #6-8 
(see claims file for actual addresses).  
Once this is accomplished, if a written 
withdrawal of his appeal is not obtained, 
the veteran should be scheduled for 
another examination.  A copy of the 
notification of scheduled examination 
must be associated with the claims file 
and should include the effect of failure 
to report for the examination.

2.  Once the foregoing has been 
accomplished and, if the veteran remains 
dissatisfied with the outcome of the 
adjudication of the claim, both the 
veteran and his representative should be 
furnished a supplemental statement of the 
case covering all the pertinent evidence, 
law and regulatory criteria.  They should 
be afforded a reasonable period of time 
in which to respond.  

Thereafter, this case should be returned to the Board, if in 
order.  The veteran needs to take no action until so 
informed.  The purpose of this REMAND is to assist the 
veteran and to obtain clarifying information.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate outcome of this case.  Further adjudication of the 
question involving an increased rating for the veteran's 
service-connected angioneurotic edema will be postponed until 
the remand action is completed.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


